Case 2:20-cv-01044-JAD-BNW Document 27
                                    26 Filed 10/05/20
                                             09/29/20 Page 1 of 2




                                                  ECF No. 26
Case 2:20-cv-01044-JAD-BNW Document 27
                                    26 Filed 10/05/20
                                             09/29/20 Page 2 of 2




                              ORDER

       Based on the parties' stipulation [ECF No. 26] and good cause appearing, IT IS
HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its
own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.


                                     _________________________________
                                     U.S. District Judge Jennifer A. Dorsey
                                     Dated: October 5, 2020
